


Exhibit 10.1
FORM OF INDEMNIFICATION AGREEMENT
THIS INDEMNIFICATION AGREEMENT (this “Agreement”) is entered into, effective as
of [EFFECTIVE DATE], between UnitedHealth Group Incorporated, a Delaware
corporation (the “Company”) and [NAME OF DIRECTOR/OFFICER] (“Indemnitee”).
WHEREAS, it is essential to the Company to retain and attract as directors and
officers the most capable persons available;
WHEREAS, Indemnitee is a director or officer of the Company;
WHEREAS, both the Company and Indemnitee recognize the risk of litigation and
other claims being asserted against directors of corporations;
WHEREAS, in recognition of Indemnitee’s need for substantial protection against
personal liability in order to enhance Indemnitee’s continued and effective
service to the Company, and in order to induce Indemnitee to provide continued
services to the Company as a director or officer, the Company wishes to provide
in this Agreement for the indemnification of and the advancing of expenses to
Indemnitee to the fullest extent (whether partial or complete) permitted by law
and as set forth in this Agreement and for the coverage of Indemnitee under the
Company’s directors’ and officers’ liability insurance policies; and
WHEREAS, this Agreement is intended to be supplemental to and in furtherance of
the indemnification and advancement rights provided to the Company’s directors
and officers under the Company’s Certificate of Incorporation and Bylaws and
shall not be deemed a substitution therefor, nor to diminish or expand any
rights of Indemnitee thereunder.
NOW, THEREFORE, in consideration of the above premises and of Indemnitee’s
continuing to serve as a director or officer of the Company and intending to be
legally bound hereby, the parties agree as follows:
1.Certain Definitions:
(a)Board: The Board of Directors of the Company.
(b)Change in Control:
(i)the acquisition by any individual, entity or group (a “Person”), including
any “person” within the meaning of Section 13(d)(3) or 14(d)(2) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), of beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the Exchange Act)
of 25% or more of either (A) the then outstanding shares of common stock of the
Company (the “Outstanding Common Stock”) or (B) the combined voting power of the
then outstanding securities of the Company entitled to vote generally in the
election of directors (the “Outstanding Voting Securities”); excluding, however,
the following: (1) any acquisition directly from the Company (excluding any
acquisition resulting from the exercise of an exercise, conversion or exchange
privilege unless the security being so exercised, converted or exchanged was
acquired directly from the Company), (2) any acquisition by the Company, (3) any
acquisition by an employee benefit plan (or related trust) sponsored or
maintained by the Company or any corporation controlled by the Company, or (4)
any acquisition by any corporation pursuant to a transaction which complies with
clauses (A), (B) and (C) of subsection (iii) of this Section; provided further,
that for purposes of clause (2), if any Person (other than the Company or any
employee benefit plan (or related trust) sponsored or maintained by the Company
or any corporation controlled by the Company) shall become the beneficial owner
of 25% or more of the Outstanding Common Stock or 25% or more of the Outstanding
Voting Securities by reason of an acquisition by the Company, and such Person
shall, after such acquisition by the Company, become the beneficial owner of any
additional shares of the Outstanding Common Stock or any additional Outstanding
Voting Securities and such beneficial ownership is publicly announced, such
additional beneficial ownership shall constitute a Change in Control; or

1

--------------------------------------------------------------------------------




(ii)the cessation of individuals who, as of the date hereof, constitute the
Board (the “Incumbent Board”) to constitute at least a majority of such Board;
provided that any individual who becomes a director of the Company subsequent to
the date hereof whose election, or nomination for election by the Company’s
stockholders, was approved by the vote of at least a majority of the directors
then comprising the Incumbent Board shall be deemed a member of the Incumbent
Board; and provided further, that any individual who was initially elected as a
director of the Company as a result of an actual or threatened solicitation by a
Person other than the Board for the purpose of opposing a solicitation by any
other Person with respect to the election or removal of directors, or any other
actual or threatened solicitation of proxies or consents by or on behalf of any
Person other than the Board shall not be deemed a member of the Incumbent Board;
or
(iii)the consummation of a reorganization, merger or consolidation or sale or
other disposition of all or substantially all of the assets of the Company (a
“Corporate Transaction”); excluding, however, a Corporate Transaction pursuant
to which (A) all or substantially all of the individuals or entities who are the
beneficial owners, respectively, of the Outstanding Common Stock and the
Outstanding Voting Securities immediately prior to such Corporate Transaction
will beneficially own, directly or indirectly, more than 50% of, respectively,
the outstanding shares of common stock, and the combined voting power of the
outstanding securities entitled to vote generally in the election of directors,
as the case may be, of the corporation resulting from such Corporate Transaction
(including, without limitation, a corporation which as a result of such
transaction owns, directly or indirectly, the Company or all or substantially
all of the Company’s assets) in substantially the same proportions relative to
each other as their ownership, immediately prior to such Corporate Transaction,
of the Outstanding Common Stock and the Outstanding Voting Securities, as the
case may be, (B) no Person (other than:  the Company; any employee benefit plan
(or related trust) sponsored or maintained by the Company or any corporation
controlled by the Company; the corporation resulting from such Corporate
Transaction; and any Person which beneficially owned, immediately prior to such
Corporate Transaction, directly or indirectly, 25% or more of the Outstanding
Common Stock or the Outstanding Voting Securities, as the case may be) will
beneficially own, directly or indirectly, 25% or more of, respectively, the
outstanding shares of common stock of the corporation resulting from such
Corporate Transaction or the combined voting power of the outstanding securities
of such corporation entitled to vote generally in the election of directors and
(C) individuals who were members of the Incumbent Board will constitute at least
a majority of the members of the board of directors of the corporation resulting
from such Corporate Transaction; or
(iv)the consummation of a plan of complete liquidation or dissolution of the
Company.
(c)Disinterested Director: A director of the Company who is not and was not a
party to the Proceeding in respect of which indemnification is sought by
Indemnitee.
(d)Expenses: Any expense broadly construed, including, without limitation,
attorneys’ fees, retainers, court costs, transcript costs, fees and expenses of
experts, including accountants and other advisors, travel expenses, duplicating
costs, postage, delivery service fees, filing fees, and all other disbursements
or expenses of the types typically paid or incurred in connection with
investigating, defending, being a witness in, or participating (including on
appeal), or preparing for any of the foregoing, in any Proceeding relating to
any Indemnifiable Event, and any expenses of establishing a right to
indemnification under any of Sections 2, 4 or 5 of this Agreement.
(e)Indemnifiable Costs: Any and all Expenses reasonably incurred, liabilities,
losses, judgments, fines (including any excise taxes assessed on a person with
respect to any employee benefit plan) and amounts paid in settlement and any
interest, assessments, or other charges imposed thereon, and any federal, state,
local, or foreign taxes imposed as a result of the actual or deemed receipt of
any payments under this Agreement, provided that applicable law permits or does
not preclude indemnification of such costs.
(f)Indemnifiable Event: Any event or occurrence that takes place either prior to
or after the execution of this Agreement, related to the fact that Indemnitee is
or was a director or officer of the Company or any of its subsidiaries, or has
or had agreed to become a director or officer of the Company of any of its
subsidiaries, or, while a director or officer of the Company or any of its
subsidiaries, is or was serving at the request of the Company

2

--------------------------------------------------------------------------------




as a director, officer, employee or agent of another corporation or of a limited
liability company, partnership, joint venture, trust, enterprise or nonprofit
entity, including service with respect to employee benefit plans, or related to
anything done or not done by Indemnitee in any such capacity, whether or not the
basis of the Proceeding is alleged action in an official capacity as a director
of the Company, or in any other capacity, as described above.
(g)Independent Counsel: means a law firm, or a member of a law firm, that is
experienced in matters of corporation law and neither presently is, nor in the
past three years has been, retained to represent: (i) the Company or any of its
subsidiaries or affiliates, (ii) the Indemnitee or (iii) any other party to the
Proceeding giving rise to a claim for indemnification or Expense Advances
hereunder, in any matter (other than with respect to matters relating to
indemnification and advancement of expenses). No law firm or lawyer shall
qualify to serve as Independent Counsel if that law firm or lawyer would, under
the applicable standards of professional conduct then prevailing, have a
conflict of interest in representing either the Company or Indemnitee in an
action to determine Indemnitee’s rights under this Agreement. The Company shall
select a law firm or lawyer to serve as Independent Counsel, subject to the
consent of the Indemnitee, which consent shall not be unreasonably withheld.
(h)Proceeding: Any action, suit or proceeding, whether civil, criminal,
administrative or investigative that relates to an Indemnifiable Event.
(i)Reviewing Party: Reviewing Party shall have the meaning ascribed to such term
in Section 3.
2.Agreement to Indemnify.
(a)General Agreement Regarding Indemnification. In the event Indemnitee was, is,
or is threatened to be made a party to or is otherwise involved in a Proceeding
by reason of an Indemnifiable Event, and Indemnitee seeks and is found eligible
for indemnification by the Company pursuant to Section 4 of this Agreement, the
Company shall indemnify Indemnitee from and against Indemnifiable Costs, to the
fullest extent permitted by applicable law, as the same exists or may hereafter
be amended; provided that the Company’s commitment set forth in this Section
2(a) to indemnify the Indemnitee shall be subject to the limitations and
procedural requirements set forth in this Agreement.
(b)Partial Indemnification. If Indemnitee is entitled under any provision of
this Agreement to indemnification by the Company for some or a portion of
Indemnifiable Costs, but not, however, for the total amount thereof, the Company
shall nevertheless indemnify Indemnitee for the portion thereof to which
Indemnitee is entitled.
(c)Advancement of Expenses. If so requested by Indemnitee, the Company shall
advance to Indemnitee, to the fullest extent permitted by applicable law, as the
same exists or may hereafter be amended or interpreted, any and all Expenses
incurred by Indemnitee (an “Expense Advance” or an “Advance”) within 60 calendar
days after the receipt by the Company of a written request from Indemnitee for
an Advance, whether prior to or after final disposition of any Proceeding;
provided, that the Company shall not advance any expenses to Indemnitee unless
and until it shall have received a request and undertaking substantially in the
form attached hereto as Exhibit A. Any request for an Expense Advance shall be
accompanied by an itemization, in reasonable detail, of the Expenses for which
advancement is sought; provided, however, that Indemnitee need not submit to the
Company any information that counsel for Indemnitee deems is privileged and
exempt from compulsory disclosure in any proceeding. Advances shall be made
without regard to Indemnitee’s ability to repay the Expenses. If Indemnitee has
commenced legal proceedings in a court of competent jurisdiction in the State of
Delaware to secure a determination that Indemnitee should be indemnified under
applicable law, as provided in Section 4, any determination made by the
Reviewing Party that Indemnitee would not be permitted to be indemnified under
applicable law shall not be binding and Indemnitee shall not be required to
reimburse the Company for any Expense Advance until a final judicial
determination is made with respect thereto (as to which all rights of appeal
therefrom have been exhausted or have lapsed). Indemnitee’s obligation to
reimburse the Company for Expense Advances shall be unsecured and no interest
shall be charged thereon.

3

--------------------------------------------------------------------------------




(d)Exception to Obligation to Indemnify. Notwithstanding anything in this
Agreement to the contrary, except as otherwise provided in Section 5, the
Company shall be required to indemnify Indemnitee in connection with a
Proceeding commenced by Indemnitee only if the commencement of such Proceeding
by the Indemnitee was authorized in the specific case by the Board.
3.Reviewing Party.
(a)Definition of Reviewing Party. Other than as contemplated by Section 3(b) or
as ordered by a court, the person, persons or entity who shall determine whether
Indemnitee is entitled to indemnification (the “Reviewing Party”), (i) if
Indemnitee is a director or officer at the time of such determination, shall be
(A) the Board acting by a majority vote of Disinterested Directors, even though
less than a quorum, (B) a committee of Disinterested Directors designated by a
majority vote of Disinterested Directors on the Board, even though less than a
quorum, (C) if there are no Disinterested Directors, or if the Disinterested
Directors so direct, by Independent Counsel in a written opinion to the Board, a
copy of which shall be delivered to Indemnitee, or (D) by the stockholders of
the Company and (ii) if Indemnitee is a former director or officer at the time
of such determination, shall be any person, persons or entity having the
authority to act on the matter on behalf of the Company.
(b)Reviewing Party Following Change in Control. After a Change in Control (other
than a Change in Control approved by a majority of the Incumbent Board), the
Reviewing Party shall be Independent Counsel. With respect to all matters
arising from such a Change in Control concerning the rights of Indemnitee to
indemnity payments and Expense Advances under this Agreement or any other
agreement or under applicable law or the Company’s Certificate of Incorporation
or Bylaws now or hereafter in effect relating to indemnification for
Indemnifiable Events, the Company shall seek legal advice only from Independent
Counsel. Such counsel, among other things, shall render its written opinion to
the Company and Indemnitee as to whether and to what extent the Indemnitee
should be permitted to be indemnified under applicable law. The Company agrees
to pay the reasonable fees of Independent Counsel and to indemnify fully such
counsel against any and all expenses (including attorneys’ fees), claims,
liabilities, loss, and damages arising out of or relating to this Agreement or
the engagement of Independent Counsel pursuant hereto.
(c)Successful Proceeding or Defense. Notwithstanding anything contained herein
to the contrary, to the extent that Indemnitee has been successful on the merits
or otherwise in defense of any Proceeding by reason of (or arising in part out
of) an Indemnifiable Event or in defense of any claim, issue or matter therein,
Indemnitee shall be indemnified against Expenses actually and reasonably
incurred by Indemnitee in connection therewith, without the necessity of
authorization or determination by the Reviewing Party as to whether Indemnitee
is entitled to indemnification in the specific case.
4.Indemnification Process and Appeal.
(a)Indemnification Payment.
(i)The determination with respect to Indemnitee’s entitlement to indemnification
shall be made by the Reviewing Party not later than 60 calendar days after
receipt by the Company of a written demand on the Company for indemnification
(which written demand shall include such documentation and information as is
reasonably available to Indemnitee and is reasonably necessary to determine
whether and to what extent Indemnitee is entitled to indemnification). The
Reviewing Party making the determination with respect to Indemnitee’s
entitlement to indemnification shall notify Indemnitee of such written
determination no later than seven business days thereafter.
(ii)Unless the Reviewing Party has provided a written determination to the
Company that Indemnitee is not entitled to indemnification under this Agreement,
Indemnitee shall be entitled to indemnification of Indemnifiable Costs, and,
upon Indemnitee’s submission of reasonably necessary supporting documentation,
shall receive payment thereof, from the Company in accordance with this
Agreement within 30 calendar days after the Reviewing Party has made its
determination with respect to Indemnitee’s entitlement to indemnification or, if
the Reviewing

4

--------------------------------------------------------------------------------




Party has not made such determination, within 30 calendar days after the date by
which it was required to do so pursuant to Section 4(a)(i) of this Agreement.
(b)Suit to Enforce Rights. If (i) payment of indemnification pursuant to Section
4(a)(ii) is not made within the period permitted for such payment by such
section, (ii) the Reviewing Party determines pursuant to Section 4(a) that
Indemnitee is not entitled to indemnification under this Agreement, or (iii)
Indemnitee has not received advancement of Expenses within the time period
permitted for such advancement by Section 2(c), then Indemnitee shall have the
right to enforce the indemnification and advancement rights granted under this
Agreement by commencing litigation in any court of competent jurisdiction in the
State of Delaware seeking an initial determination by the court or challenging
any determination by the Reviewing Party or any aspect thereof. The Company
hereby consents to service of process and to appear in any such proceeding. Any
determination by the Reviewing Party not challenged by the Indemnitee within six
months of the date Indemnitee is notified of the Reviewing Party’s determination
shall be binding on the Company and Indemnitee. The remedy provided for in this
Section 4 shall be in addition to any other remedies available to Indemnitee in
law or equity.
(c)Defense to Indemnification, Burden of Proof, and Presumptions.
(i)To the maximum extent permitted by applicable law in making a determination
with respect to entitlement to indemnification (or payment of Expense Advances)
hereunder, the Reviewing Party shall presume that an Indemnitee is entitled to
indemnification (or payment of Expense Advances) under this Agreement, and the
Company shall have the burden of proof to overcome that presumption in
connection with the making by the Reviewing Party of any determination contrary
to that presumption.
(ii)It shall be a defense to any action brought by Indemnitee against the
Company to enforce this Agreement that it is not permissible under applicable
law for the Company to indemnify Indemnitee for the amount claimed.
(iii)For purposes of this Agreement, the termination of any claim, action, suit,
or proceeding, by judgment, order, settlement (whether with or without court
approval and whether with or without an admission of liability on the part of
the Indemnitee), conviction, or upon a plea of nolo contendere, or its
equivalent, shall not create a presumption that Indemnitee did not meet any
particular standard of conduct or have any particular belief or that a court has
determined that indemnification is not permitted by applicable law.
(iv)For purposes of any determination under this Agreement, Indemnitee shall be
deemed to have acted in good faith and in a manner such person reasonably
believed to be in or not opposed to the best interests of the Company, or, with
respect to any criminal action or proceeding, to have had no reasonable cause to
believe Indemnitee’s conduct was unlawful, if Indemnitee’s action was based on
good faith reliance on the records or books of account of the Company or another
enterprise, including financial statements, or on information supplied to
Indemnitee by the directors or officers of the Company or another enterprise in
the course of their duties, or on the advice of legal counsel for the Company or
another enterprise or on information or records given or reports made to the
Company or another enterprise by an independent certified public accountant or
by an appraiser or other expert selected with reasonable care by the Company or
another enterprise. The term “another enterprise” as used in this Section
4(c)(iv) shall mean any other corporation or any partnership, limited liability
company, joint venture, trust, employee benefit plan or other enterprise of
which Indemnitee is or was serving at the request of the Company as a director,
officer, employee or agent. For purposes of this Agreement, references to
“serving at the request of the Company” shall include any service as a director,
officer, employee or agent of the Company which imposes duties on, or involves
services by, such director, officer, employee or agent with respect to an
employee benefit plan, its participants or beneficiaries, and if Indemnitee
acted in good faith and in a manner Indemnitee reasonably believed to be in the
interest of the participants and beneficiaries of an employee benefit plan,
Indemnitee shall be deemed to have acted in a manner “not opposed to the best
interests of the Company.” The provisions of this Section 4(c)(iv) shall not be
deemed to be exclusive or to limit in any way the

5

--------------------------------------------------------------------------------




other circumstances in which the Indemnitee may be deemed to have met the
applicable standard of conduct set forth in this Agreement.
(v)The knowledge and/or actions, or failure to act, of any director, officer,
agent or employee of the Company shall not be imputed to Indemnitee for purposes
of determining the right to indemnification under this Agreement.
5.Indemnification for Expenses Incurred in Enforcing Rights. The Company shall
indemnify Indemnitee against any and all reasonably incurred Expenses to the
fullest extent permitted by law as the same exists or may hereafter be amended
and, if requested by Indemnitee pursuant to the procedures set forth in Section
2(c), shall advance such Expenses to Indemnitee, that are reasonably incurred by
Indemnitee in connection with any claim asserted against or action brought by
Indemnitee for:
(i)enforcement of this Agreement;
(ii)indemnification of Indemnifiable Costs or payment of Expense Advances by the
Company under this Agreement or any other agreement or under applicable law or
the Company’s Certificate of Incorporation or Bylaws now or hereafter in effect
relating to indemnification for Indemnifiable Events; and/or
(iii)recovery under directors’ and officers’ liability insurance policies
maintained by the Company.
6.Notification and Defense of Proceeding.
(a)Notice. Promptly after receipt by Indemnitee of notice of the commencement of
any Proceeding, Indemnitee will, if a claim in respect thereof is to be made
against the Company under this Agreement, notify the Company of the commencement
thereof. The failure to notify or promptly notify the Company shall not relieve
the Company from any liability which it may have to the Indemnitee otherwise
than under this Agreement, and shall not relieve the Company from liability
hereunder except to the extent the Company has been prejudiced or as further
provided in Section 6(b).
(b)Defense. With respect to any Proceeding as to which Indemnitee notifies the
Company of the commencement thereof, the Company will be entitled to participate
in the Proceeding at its own expense and except as otherwise provided below, to
the extent the Company so wishes, it may assume the defense thereof with counsel
selected by the Company. After notice from the Company to Indemnitee of its
election to assume the defense of any Proceeding, the Company will not be liable
to Indemnitee under this Agreement or otherwise for any Expenses subsequently
incurred by Indemnitee in connection with the defense of such Proceeding other
than as provided below. Indemnitee shall have the right to employ separate
counsel in such Proceeding, but all Expenses related thereto incurred after
notice from the Company of its assumption of the defense shall be at
Indemnitee’s expense unless: (i) the employment of counsel by Indemnitee has
been authorized by the Company, (ii) Indemnitee has reasonably determined that
there may be a conflict of interest between Indemnitee and the Company in the
defense of the Proceeding, (iii) after a Change in Control, the employment of
counsel by Indemnitee has been approved by Independent Counsel, or (iv) the
Company shall not within 60 calendar days in fact have employed counsel to
assume the defense of such Proceeding, in each of which case, all Expenses of
the Proceeding shall be borne by the Company, subject to the conditions and
limitations otherwise provided in this Agreement. If the Company has selected
counsel to represent Indemnitee and other current and former directors, officers
or employees of the Company in the defense of a Proceeding, and a majority of
such persons, including Indemnitee, reasonably object to such counsel selected
by the Company pursuant to the first sentence of this Section 6(a), then such
persons, including Indemnitee, shall be permitted to employ one additional
counsel of their choice and the reasonable fees and expenses of such counsel
shall be at the expense of the Company; provided, however, that such counsel
shall, at the election of the Company, be chosen from amongst the list of
counsel, if any, approved by any company with which the Company obtains or
maintains directors and officers insurance. In the event separate counsel is
retained by a group of persons including Indemnitee pursuant to this Section
6(a), the Company shall cooperate with such counsel with respect to the defense
of the Proceeding, including making documents, witnesses and other reasonable
information related to the defense available to such separate counsel pursuant
to joint-defense agreements or

6

--------------------------------------------------------------------------------




confidentiality agreements, as appropriate. The Company shall not be entitled to
assume the defense of any Proceeding brought by or on behalf of the Company or
as to which Indemnitee shall have made the determination provided for in clause
(ii) in the third sentence of this Section 6(a).
(c)Settlement of Claims. The Company shall not be liable to indemnify Indemnitee
under this Agreement or otherwise for any amounts paid in settlement of any
Proceeding effected without the Company’s written consent. The Company shall not
settle any Proceeding in any manner that would impose any penalty or limitation
on Indemnitee without Indemnitee’s written consent. Neither the Company nor the
Indemnitee will unreasonably withhold their consent to any proposed settlement.
The Company shall not be liable to indemnify the Indemnitee under this Agreement
with regard to any judicial award if the Company was not given a reasonable and
timely opportunity, at its expense, to participate in the defense of such
action; the Company’s liability hereunder shall not be excused if participation
in the Proceeding by the Company was barred by this Agreement.
7.Non-Exclusivity. The rights of Indemnitee hereunder shall be in addition to
any other rights Indemnitee may have under the laws of the State of Delaware,
the Company’s Certificate of Incorporation, the Company’s Bylaws, applicable
law, any agreement, or otherwise; provided that in no event will Indemnitee be
permitted to receive indemnification or advancement of expenses more than once
for the same Expenses and Indemnifiable Costs.
8.Liability Insurance. To the extent the Company maintains an insurance policy
or policies providing directors’ or officers’ liability insurance, Indemnitee,
if a director or officer of the Company, shall be covered by such policy or
policies, in accordance with its or their terms.
9.Amendment of this Agreement. No supplement, modification, or amendment of this
Agreement shall be binding unless executed in writing by both of the parties
hereto. No waiver of any of the provisions of this Agreement shall operate as a
waiver of any other provisions hereof (whether or not similar), nor shall such
waiver constitute a continuing waiver. Except as specifically provided herein,
no failure to exercise or any delay in exercising any right or remedy hereunder
shall constitute a waiver thereof.
10.Subrogation. In the event of payment under this Agreement, the Company shall
be subrogated to the extent of such payment to all of the rights of recovery of
Indemnitee, who shall execute all papers required and shall do everything that
may be necessary to secure such rights, including the execution of such
documents necessary to enable the Company effectively to bring suit to enforce
such rights.
11.No Duplication of Payments. The Company shall not be liable under this
Agreement to make any payment in connection with any claim made against
Indemnitee to the extent Indemnitee is entitled to or has otherwise actually
received payment under any insurance policy, indemnification obligations of
another entity, by law, or otherwise, of the amounts otherwise indemnifiable
hereunder. Neither shall the Company be liable under this Agreement to make any
payment in connection with any claim made against Indemnitee to the extent
Indemnitee has otherwise actually received payment from the Company of the
amounts otherwise indemnifiable hereunder.
12.Binding Effect. This Agreement shall be binding upon and inure to the benefit
of and be enforceable by the parties hereto and their respective successors,
assigns, including any direct or indirect successor by purchase, merger,
consolidation, or otherwise to all or substantially all of the business and/or
assets of the Company, spouses, heirs, executors, administrators and personal
and legal representatives. The Company shall require and cause any successor
(whether direct or indirect by purchase, merger, consolidation, or otherwise) to
all, substantially all, or a substantial part, of the business and/or assets of
the Company, by written agreement in form and substance satisfactory to
Indemnitee, expressly to assume and agree to perform this Agreement in the same
manner and to the same extent that the Company would be required to perform if
no such succession had taken place. This Agreement shall continue in effect
regardless of whether Indemnitee continues to serve as a director of the Company
or of any other enterprise at the Company’s request.
13.Severability. If any provision (or portion thereof) of this Agreement shall
be held by a court of competent jurisdiction to be invalid, void, or otherwise
unenforceable, the remaining provisions shall remain enforceable to the fullest
extent permitted by law. Furthermore, to the fullest extent possible, the
provisions

7

--------------------------------------------------------------------------------




of this Agreement (including, without limitation, each portion of this Agreement
containing any provision held to be invalid, void, or otherwise unenforceable,
that is not itself invalid, void, or unenforceable) shall be construed so as to
give effect to the intent manifested by the provision held invalid, void, or
unenforceable.
14.Governing Law. This Agreement shall be governed by and construed and enforced
in accordance with the laws of the State of Delaware applicable to contracts
made and to be performed in such State without giving effect to the principles
of conflicts of laws.
15.Notices. All notices, demands, and other communications required or permitted
hereunder shall be made in writing and shall be deemed to have been duly given
if delivered by hand, against receipt, or mailed, postage prepaid, certified or
registered mail, return receipt requested, and addressed
to the Company at:
9900 Bren Road East
Minnetonka, Minnesota 55343
Attn: Secretary to the Board


and
to Indemnitee at:
[INDEMNITEE]
[ADDRESS]
Notice of change of address shall be effective only when done in accordance with
this Section 15. All notices complying with this Section shall be deemed to have
been received on the date of delivery or on the third business day after
mailing.


* * *

8

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have duly executed and delivered this
Agreement as of the day specified above.


COMPANY:
UNITEDHEALTH GROUP INCORPORATED,
a Delaware corporation
 
By:
 
 
 
Name:
 
 
Title:
 
 
 
INDEMNITEE:
 
[INDEMNITEE]      
 
 
 


9

--------------------------------------------------------------------------------






Exhibit A


REQUEST AND UNDERTAKING


UNITEDHEALTH GROUP INCORPORATED
9900 Bren Road East
Minnetonka, Minnesota 55343
Attn: Secretary to the Board


To Whom It May Concern:


I request, pursuant to Section 2(c) of the Indemnification Agreement, dated as
of ______, 20__ (the “Indemnification Agreement”), between UnitedHealth Group
Incorporated (the “Company”) and me, that the Company advance Expenses (as such
term is defined in the Indemnification Agreement) incurred in connection with
[describe Proceeding] (the “Proceeding”). I have attached an itemization, in
reasonable detail, of the Expenses for which advancement is sought.


I undertake and agree to repay to the Company any funds advanced to me or paid
on my behalf if it shall ultimately be determined that I am not entitled to
indemnification. I shall make any such repayment promptly following written
notice of any such determination.


 
 
 
 
 
 
 
 
 
[Name]
 
 
 
 
 
 
 
 
 
 
 
Date:
 
 





                            











10